Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

This action is responsive to the Application filed on 9/23/2021.  
This application a continuation of and claims the benefit of and priority to U.S. Patent Application No. 16/940,482 filed on July 28, 2020. 
Claims 1-20 are pending in the case.  Claims 1, 12, and 18 are independent claims.


Claim Objections

Claims 3 and 10 are objected to because of the following informalities:
Claim 3 recites the limitation “the script”. There is insufficient antecedent basis for this limitation since there is not earlier recitation of “a script”.
Claim 10 recites the limitation “the direct link”.  There is insufficient antecedent basis for this limitation since there is no earlier recitation of “a direct link”.  
Appropriate correction is required.


Claim Objections

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 1 is recited in claim 1 of U.S. Patent No. 11157151.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 3 is recited in claim 2 of U.S. Patent No. 11157151.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 4 is recited in claim 3 of U.S. Patent No. 11157151.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 6 is recited in claim 4 of U.S. Patent No. 11157151.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 7 is recited in claim 5 of U.S. Patent No. 11157151.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 9 is recited in claim 11 of U.S. Patent No. 11157151.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 10 is recited in claim 9 of U.S. Patent No. 11157151.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 12 is recited in claim 1 of U.S. Patent No. 11157151.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 18 is recited in claim 1 of U.S. Patent No. 11157151.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11157151.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 20 is recited in claim 2 of U.S. Patent No. 11157151.

11157151
17/482899
1.    A method comprising:
receiving, by a computing device, information indicative of user interface (UI) elements of an application and inputs received by the UI elements;
identifying, by the computing device, a feature of the application based on the received information;
generating, by the computing device, a direct link to the feature by determining, from the received information, one or more of the UI elements that received inputs to navigate to the feature; and
providing, by the computing device, the direct link to one or more users of the application, 
wherein in response to an input received on the direct link, the direct link interacts with the one or more UI elements to navigate to the application feature.
1. A computer-implemented method comprising: 
receiving information indicative of user interface (UI) elements of an application and inputs received by the UI elements, the application being executable by a client device; and 
providing an object based on the received information, the object configured to enable the application to navigate to a feature of the application, 
wherein in response to an input received on the object, the application navigates directly to the feature.
2.    The method of claim 1, wherein the generation of the direct link comprises 
generating a script having a sequence of steps for interacting with the one or more UI elements, wherein in response to the input received on the direct link, the sequence of steps are executed to navigate to the application feature.
3. The method of claim 1, further comprising: 
generating the script having a sequence of steps for interacting with the one or more UI elements, 
wherein in response to the input received on the object, the sequence of steps are executed to navigate directly to the feature.
3.    The method of claim 2, wherein the sequence of steps includes a first step of navigating to a static URL and a last step of triggering an input on one of the UI elements.
4. The method of claim 3, wherein the sequence of steps includes a first step of navigating to a static URL and a last step of triggering an input on one of the UI elements.
4.    The method of claim 1, comprising:
analyzing the received information to determine that a first one of the UI elements can be accessed using a static URL and a second one of the UI elements cannot be accessed using a static URL.

6. The method of claim 1, further comprising: 
analyzing the received information to determine that a first one of the UI elements can be accessed using a static URL and a second one of the UI elements cannot be accessed using a static URL.
5.    The method of claim 1, wherein 
the received information is indicative of inputs used to access the UI elements by a plurality of users during a plurality of user sessions, the method comprising:
analyzing the received information to determine that a first one of the UI elements can be accessed using a URL that is the same for the same user across different user sessions and different for different users.

7. The method of claim 1, wherein 
the received information is indicative of inputs used to access the UI elements by a plurality of users during a plurality of user sessions, the method comprising: 
analyzing the received information to determine that a first one of the UI elements can be accessed using a URL that is the same for the same user across different user sessions and different for different users.
11.    The method of claim 1, wherein in response to the input received on the direct link, the direct link interacts with the one or more UI elements to navigate to the application feature without display of other portions of the application that do not include the feature.
9. The method of claim 1, wherein in response to the input received on the object, the object interacts with the one or more UI elements to navigate to the feature without display of other portions of the application that do not include the feature.

9.    The method of claim 1, wherein the providing of the direct link to the one or more users of the application comprises:
sending the direct link to client devices configured to display the direct link within a directory of direct links accessible to the one or more users.
10. The method of claim 1, further comprising: 
providing the direct link to one or more client devices.
1.    A method comprising:
receiving, by a computing device, information indicative of user interface (UI) elements of an application and inputs received by the UI elements;
identifying, by the computing device, a feature of the application based on the received information;
generating, by the computing device, a direct link to the feature by determining, from the received information, one or more of the UI elements that received inputs to navigate to the feature; and
providing, by the computing device, the direct link to one or more users of the application, 
wherein in response to an input received on the direct link, the direct link interacts with the one or more UI elements to navigate to the application feature.
12. A computer-implemented method comprising: 
receiving information indicative of user interface (UI) elements of an application and inputs received by the UI elements for a plurality of users during plurality of user sessions; 
generating a link that directly navigates to a feature of the application based on an analysis of the received information; and 
providing the link to one or more client devices.

1.    A method comprising:
receiving, by a computing device, information indicative of user interface (UI) elements of an application and inputs received by the UI elements;
identifying, by the computing device, a feature of the application based on the received information;
generating, by the computing device, a direct link to the feature by determining, from the received information, one or more of the UI elements that received inputs to navigate to the feature; and
providing, by the computing device, the direct link to one or more users of the application, 
wherein in response to an input received on the direct link, the direct link interacts with the one or more UI elements to navigate to the application feature.
18. A device comprising: 
a processor; and a non-volatile memory storing computer program code that when executed on the processor causes the processor to execute a process operable for: 
receiving information indicative of user interface (UI) elements of an application and inputs received by the UI elements, the application being executable by a client device; and 
providing an object based on the received information, the object configured to enable the application to navigate to a feature of the application, wherein in response to an input received on the object, the application navigates directly to the feature.

2.    The method of claim 1, wherein the generation of the direct link comprises 
generating a script having a sequence of steps for interacting with the one or more UI elements, wherein in response to the input received on the direct link, the sequence of steps are executed to navigate to the application feature.
20. The device of claim 19, wherein the process is further operable for: generating the script having a sequence of steps for interacting with the one or more UI elements, wherein in response to the input received on the object, the sequence of steps are executed to navigate directly to the feature.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 9, 10, and 18-20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Manjunath et al., U.S. Patent No. 9183004 filed on 6/5/2009 (hereinafter Manjunath).

As for independent claim 1, Manjunath discloses device and method comprising 
receiving information indicative of user interface (UI) elements of an application and inputs received by the UI elements, the application being executable by a client device; and 
(Manjunath Col 2 Lines 29-31, Col 2 Lines 66-67, Col 3 Lines 1- 6, Col. 6 Lines 23-32 discloses receiving information regarding UI and UI inputs, record user's browser action such as user click on button, record user actions required to book a trip) 
providing an object based on the received information, the object configured to enable the application to navigate to a feature of the application, 
(Manjunath Col 2 Lines 29-34, Col 5 Lines 42-49, Col 6 Lines 31-35 discloses providing object that is enable to navigate to a feature, generate Tasklet that represents user actions, Tasklet invoked navigates directly to the feature, booking flight) 
wherein in response to an input received on the object, the application navigates directly to the feature 
(Manjunath Col 2 Lines 34-39, Col 6 Lines 31-35, Col 6 Lines 45-53 discloses selection object, Tasklet, navigates directly to the feature, booking flight). 

As for claim 2, limitations of parent claim 1 have been discussed above.  Manjunath discloses device and method wherein 
the object includes a script 
(Manjunath Col 3 lines 33-38, Manjunath Col 4 Lines 9-15 discloses object, Tasklet, is a script). 

As for claim 3, limitations of parent claim 1 have been discussed above.  Manjunath discloses device and method comprising 
generating the script having a sequence of steps for interacting with the one or more UI elements, wherein in response to the input received on the object, the sequence of steps are executed to navigate directly to the feature 
(Manjunath Col 4 Lines 9-15 discloses script having sequence of step, Template Script (TTS) file representing the user actions, and selection of tasklet navigates directed to the feature; Manjunath Col 7 Lines 1-30 discloses script having sequence of steps of currency conversion). 

As for claim 4, limitations of parent claim 3 have been discussed above.  Manjunath discloses device and method wherein 
the sequence of steps includes a first step of navigating to a static URL and a last step of triggering an input on one of the UI elements 
(Manjunath Col 6 Lines 46-50 , Manjunath Col 8 Lines 14-18, Manjunath Col 8 Lines 23-26 discloses navigation to TaskLet URL and triggering input, fill up text box; Manjunath Col 2 Lines 11-18, Manjunath Col 5 Lines 41-49 discloses invoking Tasklet and providing data). 

As for claim 5, limitations of parent claim 1 have been discussed above.  Manjunath discloses device and method wherein 
in response to the input received on the object, the object interacts with the one or more UI elements to navigate to the feature 
(Manjunath Col 6 Lines 46-50, Manjunath Col 2 Lines 56-63 discloses navigating to the feature, booking travel, in response to selection of object, Tasklet). 

As for claim 6, limitations of parent claim 1 have been discussed above.  Manjunath discloses device and method comprising 
analyzing the received information to determine that a first one of the UI elements can be accessed using a static URL and a second one of the UI elements cannot be accessed using a static URL 
(Manjunath Col 6 Lines 62-67 (47), Manjunath Col 7 Lines 1-30 discloses only currency conversion can be accessed with the TaskLet). 

As for claim 9, limitations of parent claim 1 have been discussed above.  Manjunath discloses device and method wherein 
in response to the input received on the object, the object interacts with the one or more UI elements to navigate to the feature without display of other portions of the application that do not include the feature 
(Manjunath Col 6 Lines 23-38, Col 6 Lines 46-54, Manjunath Col 6 Lines 62-67 (47); Manjunath Col 7 Lines 1-30 discloses input received on the object, selection invoking TaskLet, navigates to the feature, navigates to action performed, such as flight booking or currency converter; Manjunath Col 4 Lines 5-17 discloses selection of object http://msn.com/horoscope navigates to display only the horoscope feature). 


As for claim 10, limitations of parent claim 1 have been discussed above.  Manjunath discloses device and method comprising 
providing the direct link to one or more client devices 
(Manjunath Col 6 Lines 1-9, Col 6 Lines 39-45, Col 6 Lines 45-53, Col 4 Lines 62-67 discloses providing direct link, tasklet, to devices, computer 225 or mobile phone 230). 

As for claim 18, claim 18 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 19, limitations of parent claim 18 have been discussed above.  Claim 19 reflects article of manufacture comprising computer executable instructions for implementing method in claim 2 and is rejected along the same rationale.

As for claim 20, limitations of parent claim 19 have been discussed above.  Claim 20 reflects article of manufacture comprising computer executable instructions for implementing method in claim 3 and is rejected along the same rationale.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Manjunath in view of Dickerson, U.S. Patent Application Publication No. 20160342314, filed on 5/20/2015 (hereinafter Dickerson).

As for claim 8, limitations of parent claim 1 have been discussed above.  Manjunath discloses device and method comprising 
identifying the feature of the application based on UI elements being accessed frequently (Manjunath Col 2 Lines 59-63, Col 6 Lines 23-38 discloses identifying features, accessing airline website and accessing UI elements to book a flight, that are accessed frequently by a user). 
Dickerson discloses device and method comprising 
determining a frequency at which one or more of the UI elements are accessed; and identifying the feature of the application based on the determined frequency at which one or more of the UI elements are accessed 
(Dickerson paragraph [0043], [0044] discloses determining frequency of access of elements and identifying the feature corresponding to elements, graphical elements for function A, function D, and function C of the computer-executable application are most frequently used by the user). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickerson with Manjunath for the benefit of determining which functions of application are most relevant to a user.


Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Manjunath in view of Meisels et al., U.S. Patent Application Publication No. 20120284357, filed on 5/3/2011 (hereinafter Meisels).

As for claim 11, limitations of parent claim 10 have been discussed above.  Meisels discloses device and method wherein 
the one or more client devices are associated with the same organization 
(Meisels [0010]-[0011], [0035] discloses restricting content access via computing devices to users of the same organization). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Meisels with Manjunath for the benefit of restricting access to private or proprietary information. 


Claims 12 and 14-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Manjunath in view of Kushman et al., U.S. Patent Application Publication No. 20110246881, filed on 10/1/2010 (hereinafter Kushman).


As for independent claim 12, Manjunath discloses device and method comprising 
receiving information indicative of user interface (UI) elements of an application and inputs received by the UI elements for a user during user session; 
(Manjunath Col 2 Lines 29-31, Col 2 Lines 66-67, Col 3 Lines 1- 6, Col. 6 Lines 23-32 discloses receiving information regarding UI and UI inputs, record user's browser action such as user click on button, record user actions required to book a trip) 
generating a link that directly navigates to a feature of the application based on an analysis of the received information; and 
(Manjunath Col 2 Lines 29-34, Col 5 Lines 42-49, Col 6 Lines 31-35, Col 8 Lines 5-7 discloses providing link, Tasklet URL that is enable to navigate to a feature, generate Tasklet that represents user actions, Tasklet invoked navigates directly to the feature, booking flight) 
providing the link to one or more client devices 
(Manjunath Col 2 Lines 34-39, Col 6 Lines 31-35, Col 6 Lines 45-53 discloses providing link, Tasklet URL, to a client device; Manjunath Col 6 Lines 1-9, Col 6 Lines 39-45, Col 6 Lines 45-53, Col 4 Lines 62-67 discloses providing direct link, Tasklet, to devices, computer 225 or mobile phone 230). 

Manjunath does not appear to explicitly disclose device and method comprising inputs received by the UI elements for a plurality of users during plurality of user sessions.  However, Kushman discloses device and method comprising 
inputs received by the UI elements for a plurality of users during plurality of user sessions
(Kushman paragraph [0007], [0024], [0030], [0057], [0118] discloses receiving input selection of GUI elements from plurality of users)
generating a script that performs task of the application based on an analysis of the received information
(Kushman paragraph [0057], [0138] discloses generating script that automatically performs the task previously performed in the GUI selection steps). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kushman with Manjunath for the benefit of using usage data from multiple user create an optimized path from the merged trace of user interactions, (Kushman [0118]). 


As for claim 14, limitations of parent claim 12 have been discussed above.  Manjunath discloses method wherein 
the analysis of the received information includes determining that a first one of the UI elements can be accessed using a URL that is the same for different ones of the users 
(Manjunath Col 2 Lines 52-55, Col 2 Lines 56-64, Col 9 Lines 31-35 discloses Tasklet can be shared with other users by sharing URL). 

As for claim 15, limitations of parent claim 12 have been discussed above.  Manjunath discloses method wherein 
the analysis of the received information includes determining that a first one of the UI elements can be accessed using a URL that is the same for the same user across different ones of the user sessions 
(Manjunath Col 2 Lines 34-39 discloses UI element can be accessed by same user across different use session, TaskLet can be invoked from a different device at later time). 

As for claim 16, limitations of parent claim 12 have been discussed above.  Manjunath discloses method wherein the analysis of the received information includes 
determining that a first one of the UI elements can be accessed using a URL that is the different for the same user across different ones of the user sessions 
(Manjunath Col 2 Lines 34-39 discloses URL can be accessed from different user sessions, Tasklet can be invoked from different devices at a later time; Manjunath Col 4 Lines 5-17 UI element can be accessed by different URL, UI element Horoscope can be access by “GOTO http://msn.com then “HYPERLINK Horoscope” or by URL "http://msn.com/horoscope”).


Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Manjunath in view of Kushman in view of Dickerson.

As for claim 13, limitations of parent claim 12 have been discussed above.  Dickerson discloses method wherein 
the analysis of the received information includes determining a frequency at which one or more of the UI elements are accessed by the users during the user sessions 
(Dickerson paragraph [0043], [0044] discloses determining frequency of access of elements, elements representing function A, function D, and function C of the computer-executable application are most frequently used by the user). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickerson with Manjunath for the benefit of determining which functions of application are most relevant to a user.


Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Manjunath in view of Kushman in view of Sun et al., U.S. Patent No. 8812960, filed on 12/3/2013 (hereinafter Sun).

As for claim 17, limitations of parent claim 12 have been discussed above.  Sun discloses method wherein 
the plurality of users are associated with two or more different organizations 
(Sun Col 6 Lines 52-59 discloses collecting user interaction data from plurality of user of multiple organizations). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun with Manjunath and Kushman for the benefit of collecting usage data from users in various organization that may have different usage patterns. 



Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/            Primary Examiner, Art Unit 2175